AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                     Middle District
                                                 __________ District of
                                                                     of Florida
                                                                        __________

                    SIGFREDO PRIETO                              )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 8:20-cv-03116-T-30AAS
                                                                 )
                  PINTO TRANPORT INC,                            )
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       PINTO TRANSPORT INC.
                                       C/O PATRICK J. DOSSEY CPA
                                       6039 CYPRESS GARDENS BLVD 326
                                       WINTER HAVEN, FL 338




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           KYLE J. LEE ESQ.
                                           1971 WEST LUMSDEN ROAD
                                           SUITE 303
                                           BRANDON FLORIDA 33511



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF
                                                                                  FCCOURT
                                                                                     OU
                                                                                     O UR
                                                                                        RTT

             Dec 31, 2020                                                                 ChristineHarris
Date:
                                                                                     Signature
                                                                                     Sign
                                                                                       gnatur
                                                                                       gn aattuurre of
                                                                                                    of C
                                                                                                       Clerk
                                                                                                         lerk
                                                                                                           rkk oorr D
                                                                                                                    De
                                                                                                                    Deputy
                                                                                                                      eppuuty
                                                                                                                           ty C
                                                                                                                              Clerk
